         Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 1 of 9




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Alejandro M. Flores, was on duty and performing my
official duties as a Speical Agent with the Federal Bureau of Investigation (“FBI”). As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 2 of 9




       At 8:45am on January 11, 2021, JOSHUA CALVIN HUGHES and JEROD WADE
HUGHES, who are brothers, reported in-person to the Helena (Montana) Police Department
because they had seen themselves on news coverage of regarding the riot at the United States
Capitol, and they believed they were wanted by the Federal Bureau of Investigation (“FBI”).
JOSHUA CALVIN HUGHES and JEROD WADE HUGHES were provided copies of the FBI
“BOLO” for January 6, 2021, and each circled a picture of himself. At approximately 10am, an
FBI Special Agent responded to the Helena Police Department to to interview JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES. The FBI Special Agent informed JOSHUA
CALVIN HUGHES and JEROD WADE HUGHES that they were not under arrest, that they
could leave at any time, and that their interview was being recorded. JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES advised that they wanted to turn themselves in, and
wanted to have an attorney present before they answered questions. JOSHUA CALVIN
HUGHES and JEROD HUGHES provided their contact information to the FBI Special Agent
and were allowed to return home.

       A review of surveillance and social media footage confirms that JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES were present at the United States Capitol building on
January 6, 2021, and that they actively participated in the riot. JOSHUA CALVIN HUGHES
was observed wearing a green coat, a red stocking hat, glasses and a beard. JEROD WADE
HUGHES was seen wearing a long-sleeved black shirt, glasses, and short hair.

        JOSHUA CALVIN HUGHES and JEROD WADE HUGHES were present and
participated as a group of rioters who broke open windows and doors and forced entry into the
United States Capitol building. Specifically, video footage shows JOSHUA CALVIN HUGHES
standing next to a man who threw a 2x4 piece of wood through a window, and JEROD WADE
HUGHES is watching the events from just a few feet away.




         JOSHUA CALVIN HUGHES                       JEROD WADE HUGHES

        Immediately thereafter, JEROD WADE HUGHES can be seen on video watching from
a few feet away as another rioter attempted to kick his way through a door into the United States
Capitol. When that rioter was not able to kick his way through the door, JEROD WADE
HUGHES rejoined his brother and watched as a third rioter broke through a window using a plastic
riot shield that appears to have been taken from a law enforcement officer. Once all of the glass
        Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 3 of 9




was broken out of the window frame, JOSHUA CALVIN HUGHES and JEROD WADE
HUGHES joined other rioters in climbing through the window into the Capitol.




 JEROD WADE HUGHES
                                                             JOSHUA CALVIN HUGHES




      Internal surveillance footage shows that JOSHUA CALVIN HUGHES and JEROD
WADE HUGHES entered the United States Capitol building at approximately 2:13pm, and were
among the first ten rioters to enter at this location.

                                     JOSHUA CALVIN HUGHES




        JEROD WADE HUGHES
            Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 4 of 9




    Once inside the Capitol, JEROD WADE HUGHES, both on his own and with another rioter,
    kicked a door until the lock broke so that other rioters could enter the United States Capitol.
    JOSHUA CALVIN HUGHES, upon seeing JEROD WADE HUGHES kick the door, walked
    toward the door to assist in kicking it open, but the door is opened before he could reach it.

                                            JEROD WADE HUGHES


 JOSHUA CALVIN HUGHES




                                                    JEROD WADE HUGHES

JOSHUA CALVIN HUGHES




                                                                        JEROD WADE HUGHES

   JOSHUA CALVIN HUGHES
           Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 5 of 9




    Once the door was opened, JOSHUA CALVIN HUGHES and JEROD WADE
HUGHES worked their way back to the front of the mob and advanced toward the Senate floor.




                                                         JOSHUA CALVIN HUGHES




 JEROD WADE HUGHES


JOSHUA CALVIN HUGHES and JEROD WADE HUGHES then joined up with Douglas
Austin Jensen 1 who was engaged in a confrontation with Capitol Police Officer Eugene Goodman.
Officer Goodman repeatedly ordered the rioters to back up and leave the Capitol building.
JOSHUA CALVIN HUGHES, JEROD WADE HUGHES, and the other rioters refused those
commands. Rather, the rioters kept advancing toward Officer Goodman in a menacing manner –
even as Officer Goodman retreated to recover a baton that had been dropped onto the floor. The
video shows that Douglas Austin Jensen (cicled below in green) was the primary aggressor,
followed immediately by JOSHUA CALVIN HUGHES and JEROD WADE HUGHES.


                                                                    JOSHUA CALVIN HUGHES
                                   JEROD WADE HUGHES




       1
           Douglas Austin Jensen is charged in Case Number 21-CR-6 (TJK).
         Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 6 of 9




        Officer Goodman, who was facing the rioters on his own, retreated up the stairs and radioed
twice for backup to direct other officers to the mob’s location. Jensen, followed by the mob, chased
Officer Goodman up the stairs. As Douglas Austin Jensen pursued Goodman, he was followed by
JOSHUA CALVIN HUGHES, JEROD WADE HUGHES, and the other rioters. When Officer
Goodman reached the second floor, he positioned himself so that he was between the rioters and
the Senate floor – which had not yet been evacuated. Realizing that he could not prevent the mob
from storming the Senate floor by himself, Officer Goodman baited the rioters into continuing to
follow him – luring them away from the Senate floor and into an adjacent hallway.

        Several additional U.S. Capitol Police officers joined Officer Goodman in that hallway and
attempted to quell the mob. Officers reported that they were too far outnumbered to attempt to
arrest the rioters, so instead they used their training to try and de-escalate the situation by talking
with individuals in an attempt to calm them down. Notwithstanding these efforts, offers were met
with shouting and aggression. In reviewing a digital video recording of this altercation, rioters can
be heard shouting “this is our house,” “this is our America,” and “we’re here for the corrupt
government”.
                                     JEROD WADE HUGHES




                                 JOSHUA CALVIN HUGHES

        A Capitol Police Officer reported that, during this altercation, one of the rioters slammed
a fire extinguisher on the ground causing it to rupture. The Officer described that it sounded like
an “explosion,” and – given both the sound and the white powder in the air – both the rioters and
the officers were momentarily shocked and everyone took a step back.
              Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 7 of 9




     The Officer reported that, after that event, he and the rest of the officers were able to de-escalate
     the tension between the rioters and the officers, and the rioters all left the atrium where this
     confrontation occurred.

             Upon leaving the atrium, JOSHUA CALVIN HUGHES and JEROD WADE HUGHES
     found their way onto the Senate floor – which had since been evacuated while this confrontation
     took place. While on the Senate floor, JOSHUA CALVIN HUGHES, JEROD WADE
     HUGHES, and other rioters sat in Senators’ chairs, opened Senators’ desks, and reviewed
     sensitive material stored therein.




                                    JOSHUA CALVIN HUGHES




JEROD WADE HUGHES
         Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 8 of 9



                    JOSHUA CALVIN HUGHES




                                                                   JEROD WADE HUGHES
        Based on the foregoing, your affiant submits that there is probable cause to believe that
JOSHUA CALVIN HUGHES and JEROD WADE HUGHES violated 18 U.S.C. § 1752(a)(1)
and (2) which makes it a crime to (1) knowingly enter or remain in any restricted building or
grounds without lawful authority to do; and (2) knowingly, and with intent to impede or disrupt
the orderly conduct of Government business or official functions, engage in disorderly or
disruptive conduct in, or within such proximity to, any restricted building or grounds when, or so
that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or
official functions. For purposes of Section 1752 of Title 18, a “restricted building” includes a
posted, cordoned off, or otherwise restricted area of a building or grounds where the President or
other person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES violated 40 U.S.C. § 5104(e)(2)(A), (C), and (G),
which make it a crime to willfully and knowingly (A) enter or remain on the floor of either House
of Congress or in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House
of Representatives, or in the Marble Room of the Senate, unless authorized to do so pursuant to
rules adopted, or an authorization given, by that House; (C) with the intent to disrupt the orderly
conduct of official business, enter or remain in a room in any of the Capitol Buildings set aside or
designated for the use of— (i) either House of Congress or a Member, committee, officer, or
employee of Congress, or either House of Congress; or (ii) the Library of Congress; and (G)
parade, demonstrate, or picket in any of the Capitol Buildings.

      Your affiant submits there is also probable cause to believe that JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES violated 18 U.S.C. § 231(a)(3), which makes it
unlawful to commit or attempt to commit any act to obstruct, impede, or interfere with any fireman
         Case 1:21-mj-00180-ZMF Document 1-1 Filed 01/28/21 Page 9 of 9




or law enforcement officer lawfully engaged in the lawful performance of his official duties
incident to and during the commission of a civil disorder which in any way or degree obstructs,
delays, or adversely affects commerce or the movement of any article or commodity in commerce
or the conduct or performance of any federally protected function. For purposes of Section 231 of
Title 18, a federally protected function means any function, operation, or action carried out, under
the laws of the United States, by any department, agency, or instrumentality of the United States
or by an officer or employee thereof. This includes the Joint Session of Congress where the Senate
and House count Electoral College votes.

       Finally, your affiant submits there is probable cause to believe that JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES violated 18 U.S.C. § 1512(c)(2), which makes it a
crime to obstruct, influence, or impede any official proceeding, or attempt to do so. Under 18
U.S.C. § 1515, congressional proceedings are official proceedings.

        Your affiant submits there is probable cause to believe that JOSHUA CALVIN
HUGHES and JEROD WADE HUGHES violated 18 U.S.C. § 1361, and 2, by willfully
injuring or depredating of any property of the United States, or attempting to do so, or aiding and
abetting in the commission of those acts, and the damage or attempted damage to such property
exceeds $1,000.



                                                     _________________________________
                                                     Special Agent Alejandro M. Flores
                                                     Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of January 2021.
                                                                            2021.01.28
                                                                            17:08:02 -05'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
